DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-10, 12-14, 16-20, 24 and 25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A system for detecting one or more fault conditions in at least one HVAC unit in a plurality of HVAC units…
	determine first and second average energy consumption values of similarly situated HVAC units corresponding to each of the plurality of time segments over the predetermined time periods
	determine first and second arithmetic ratios of the determined first and second average energy consumption values relative to known or estimated first and second maximum average energy consumption values 
	compare the first maximum normalized load values to the second maximum normalized load values by comparing a selected predetermined time period's first maximum normalized load value relative to a previous predetermined time period's first maximum normalized load value, and determining if the comparison exceeds a predetermined fault level threshold of one or more fault thresholds…and when the comparison of the first and the second maximum normalized load values meets one or more fault thresholds, automatically report the fault conditions in the at least one HVAC unit

Claims 2-3 and 5-10 are allowable due to their dependence on allowable claim 1.

Claims 24 and 25 recite systems with substantially similar claim language.
Claims 12-14 are dependent on claim 24 and claims 16-20 are dependent on claim 25.

The amendments and arguments made by the Applicant on September 22, 2021, of independent claim 1, which when considered in totality, were not found, taught or suggested in the prior art. Specifically in claim 1, “determine first and second arithmetic ratios of the determined first and second average energy consumption values relative to 
Strelec et al (US2014/0039844) teaches a computer implemented system for detecting one or more fault conditions in at least one HVAC unit, (Abstract; ¶35) and specifically in the claims of the instant application: 
receive energy consumption data pertaining to the operation of the at least one HVAC unit (¶24-25); determine, from the energy consumption data, an average energy consumption value corresponding to each of a plurality of time segments over particular predetermined time periods of the operation of the at least one HVAC unit (¶30); and Hitchin et al (“Daily energy consumption signatures and control charts for air-conditioned buildings”) teaches determine ratios of the determined average energy consumption values relative to a known or estimated maximum average energy consumption value for the at least one HVAC unit to obtain normalized load values corresponding to the each of the plurality of time segments in the plurality of predetermined time periods (page 104, section 3.1.1).
Further, Drees et al (US 2014/0222394) teaches systems and methods for evaluating a fault condition in a building with HVAC include determining a change to energy use model parameters attributable to the fault condition, wherein the change to the energy use model parameters are used to calculate a corresponding change to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857          

/REGIS J BETSCH/Primary Examiner, Art Unit 2857